04/10/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0352
                        DA 19-0352


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

TRENDTON DILLINGHAM,

      Defendant and Appellant.


                                      ORDER


      Upon reading and filing Unopposed Motion for Extension of Time to File

Opening Brief and Affidavit in Support by attorney Penelope S. Strong, and good

cause appearing, wherefore;


      IT IS HEREBY ORDERED that the Motion is GRANTED, and the

deadline set to file the Opening Brief in this case is hereby extended from April 16,

2020, to May 15, 2020.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               April 10 2020